Citation Nr: 1139076	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for vision loss in the left eye, claimed as due to VA medical treatment in July 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1943 to January 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In May 2010, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held in March 2010.  The hearing transcript has been associated with the claims file.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for ptosis in the left eye, claimed as due to VA medical treatment in July 2001 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2010 statement. The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

An additional disability characterized by vision loss was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the July 2001 surgery, and any additional disability was an event reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability have not been met. 38 U.S.C.A. § 1151  (West 2002); 
38 C.F.R. § 3.361  (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in January 2008 and May 2010, and the claim was readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and obtained medical opinions to determine whether the Veteran had an additional disability and if so, whether it was the result of fault on the part of VA and/or a reasonably unforeseeable event.  VA also afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the informed consent form for the July 2001 surgery is not of record.  Review indicates that VA has attempted to obtain this record, however, and based on its continued absence, the Board finds it is not available.  The Board also acknowledges that although the Veteran has reported receiving benefits from the Social Security Administration (SSA), there are no SSA records associated with the claims record.  No prejudice results from the absence of any SSA records, however, as the record already includes all available records associated with the July 2001 surgical treatment and multiple statements from the Veteran, and the SSA records could not have any additional information relevant to determining whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the surgical treatment or an event not reasonably foreseeable.  See also Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the May 2010 Board decision. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he has an additional disability characterized by loss of vision in the left eye as a result of surgery performed by VA in July 2001.  The Veteran has reported that although he did sign a medical consent for the surgery, he was not informed of the possible complications of the surgery.  He has also reported that he had no visual problems prior to the surgery.  See, e.g., March 2010 hearing transcript.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  Thus, the veteran is required to show an element of fault on the part of the VA in addition to showing that the VA treatment resulted in additional disability.  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment or that aggravation occurred as a result of such treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. §§ 3.358(c)(1)(2); 3.361(c)(1).  
   
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

In July 2001, Veteran underwent surgical treatment for a visually significant cataract of the left eye.  The record indicates that informed consent was obtained prior to the surgery.  During the surgery, it was decided that an anterior intraocular lens would be placed due to the "very limited" amount of capsular bag support for either a capsular bag or sulcus placed lens.  The record indicates that the Veteran was sent to the Recovery Room after the surgery in a stable condition.  

In May 2002, the Veteran reported blurred/dimmed vision in the left eye.  Examination revealed glaucoma, ptosis, and cystoid macular edema.  See May 2002 VA and Vroman treatment records.  

In May 2003, the Veteran was examined by a private ophthalmologist.  See May 2003 Lee medical report.  The ophthalmologist noted that the Veteran had undergone a cataract extraction in the left eye which "was complicated and required an anterior vitrectomy with an anterior chamber intraocular lens implant."  The examiner also noted that the Veteran had macula edema and glaucoma and that the Veteran had not been using his medication.  After examination, the ophthalmologist diagnosed the Veteran with advanced open angle glaucoma in both eyes, pseudophakia in both eyes, anterior uvitis in the left eye, and cystoids macular edema in the left eye.  

In March 2008, the Veteran underwent an evisceration of the left eye due to pain in the left eye secondary to bullae and intolerance to medication and end-stage glaucoma.  The record notes that the Veteran had severe glaucoma bilaterally at that time.  

In May 2009, the Veteran underwent a VA examination.  The record reflects the Veteran's history that he believed he lost his visual acuity due to complications from the July 2001 surgery.  Initially, the examiner reported that the Veteran's glaucoma was not an "additional disability" caused by the July 2001 surgery.  The examiner explained that the Veteran had severe glaucoma in the left eye prior to the July 2001 surgery.   The examiner believed that it was at least as likely as not that the glaucoma was aggravated by the surgery, however.  The examiner explained that the complex cataract surgery with the placement of an anterior chamber intraocular lens and induction of mild uveitis and cystoids macula edema in the left eye and treatment thereof with the use of topical steroids had aggravated the Veteran's glaucoma.  The examiner then added that it was ultimately the Veteran's glaucoma that led to his left eye blindness and subsequent loss of the left eye.  

Secondly, the examiner found that, although there was a complication during the surgery, careful review of the record revealed no evidence of improper care, negligence, or any deviation from the standard of care.  The examiner determined that the Veteran had a complication that was considered "an unfortunate but occasional complication of cataract surgery where the posterior capsule tears and an anterior chamber intraocular lens needs to be implanted."  

After review of the evidence, the Board finds that service connection is not warranted for an additional disability under 38 U.S.C.A. § 1151.  Initially, the Board notes that the record does not establish the existence of an additional disability characterized by vision loss   The Board acknowledges that the Veteran contends that he also has blindness as a result of the surgical treatment provided by VA.  Although the record indicates that the Veteran became legally blind in the left eye after the surgery, the medical evidence documents that the blindness is the result of the Veteran's glaucoma which preexisted the July 2001 surgery.  See May 2009 VA examination record.  See also June 2007 VA treatment record.   The Board recognizes that a VA examiner has opined that it is at least as likely as not that the surgery aggravated the glaucoma.  There is no probative evidence that the Veteran's blindness was the result of this aggravation, however; in other words, there is no probative evidence that the Veteran's blindness was caused by the July 2001 surgery, as is required to be an "additional disability."  

Even assuming the Veteran has an additional disability of blindness due to the July 2001 surgery, however, review of the evidence reveals no medical opinion which suggests there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the July 2001, though it does include a VA examiner's determination that there was no deviation from the standard of care during the July 2001 surgery.  Although the Veteran has offered his own opinion that his blindness were due to improper VA treatment, as a lay person, he is not competent to make such a determination, and although there was a complication during the surgery, there is no medical evidence suggesting that the complication was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.   See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471. 

Furthermore, the evidence does not document that the development of the additional disability was an event not reasonably foreseeable.  In this case, the record indicates that the Veteran provided "informed consent" prior to the surgery and that the surgical complication that led to the aggravation of the glaucoma was an "occasional event."  The Board acknowledges that the VA examiner did not specifically state that the complication was a reasonably foreseeable event.  The Board finds the examiner's word choice indicates that it was a foreseeable event, however; occasional suggests that the complication is an ordinary, as opposed to extraordinary, event associated with the surgical treatment.   Because there is no competent medical evidence to the contrary (that the development of the additional disability is not reasonable), the Board finds that the Veteran's additional disability was an event reasonably foreseeable, and thus, that service connection is not warranted under 38 U.S.C.A. § 1151 .


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for additional disability claimed to be caused by surgical treatment provided by the VA, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


